AMARILLO DIVISION

JUAN ANTHONY VENCES, PS PSE
Petitioner, — ey _

v. 2:20-CV-29-Z -

LORIE DAVIS, Director,
Texas Department of Criminal Justice,
Correctional Institutions Division,

CR Or? “Or (OR? OR? OO? COR SO? 6 OD KH

Respondent.
ORDER ADOPTING FINDINGS, CONCLUSIONS AND RECOMMENDATION
DENYING PETITION FOR A WRIT OF HABEAS CORPUS

Before the Court are the findings, conclusions and recommendation of the United States
Magistrate Judge to deny the Petition for a Writ of Habeas Corpus filed by petitioner in this case.
(ECF 7). No objections to the findings, conclusions, and recommendation have been filed. After
making an independent review of the pleadings, files, and records in this case, the Court concludes
that the findings, conclusions, and recommendation of the Magistrate Judge are correct. It is
therefore ORDERED that the findings, conclusions, and recommendation of the Magistrate Judge
are ADOPTED, and the Petition for a Writ of Habeas Corpus is DENIED.

Considering the record in this case and pursuant to Federal Rule of Appellate Procedure
22(b), Rule 11(a) of the Rules Governing Section 2254 Cases in the United States District Courts,
and 28 U.S.C. § 2253(c), the Court denies a certificate of appealability because petitioner has failed
to make “a substantial showing of the denial of a constitutional right.” Slack v. McDaniel, 529

U.S. 473, 484 (2000); see also Hernandez v. Thaler, 630 F.3d 420, 424 (5 Cir. 2011). The Court

ADOPTS and incorporates by reference the Magistrate Judge’s findings, conclusions, and

 

 
 

recommendation filed in this case in support of its finding that petitioner has failed to show (1)
that reasonable jurists would find this Court’s “assessment of the constitutional claims debatable
or wrong,” or (2) that reasonable jurists would find “it debatable whether the petition states a valid
claim of the denial of a constitutional right” and “debatable whether [this Court] was correct in its
procedural ruling.” Slack, 529 U.S. at 484.

If petitioner files a notice of appeal, he may proceed in forma pauperis on appeal. See
Federal Rule of Appellate Procedure 24(a)(3).

SO ORDERED.

March (9, 2020.

 

D STATES DISTRICT JUDGE

MATYVAHEW J. KACSMARYK
UNITED

 
